                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MICHAEL SLOAN MULLER,

      Petitioner,                                   Case No. 18-cv-12788
                                                    Hon. Matthew F. Leitman
v.

J.A. TERRIS,

     Respondent.
__________________________________________________________________/


       ORDER GRANTING RESPONDENT’S MOTION TO DISMISS
        PETITION FOR WRIT OF HABEAS CORPUS (ECF No. 6)


      Petitioner Michael Sloan Muller is a federal prisoner incarcerated at the

Federal Correctional Institution in Milan, Michigan (“FCI Milan”). On September

7, 2018, Muller filed a petition for a writ of habeas corpus in this Court pursuant to

28 U.S.C. § 2241 (“Section 2241”). (See Pet., ECF No. 1.) Muller argues that the

district court incorrectly calculated his sentencing guidelines. (See id.) Respondent

filed a motion to dismiss the petition on the ground that Muller waived his right to

challenge his sentence as part of a plea agreement. (See Mot., ECF No. 6.) The

Court agrees.       Therefore, the Court GRANTS Respondent’s motion and

DISMISSES the petition.




                                          1
                                         I

      In 2008, a grand jury in this district indicted Muller on three counts of armed

bank robbery, in violation of 18 U.S.C. § 2113(a) & (d), and three counts of using,

carrying, and brandishing a firearm during the commission of a crime of violence,

in violation of 18 U.S.C. § 924(c). (See Indictment, United States v. Muller, E.D.

Mich. Case No. 08-cr-20009, ECF No. 10.) On December 17, 2018, pursuant to a

Rule 11 Plea Agreement, Muller pleaded guilty to one count of armed bank robbery

and one count of using, carrying, and brandishing a firearm during the commission

of a crime of violence, and the remaining charges were dismissed. In that plea

agreement, Muller waived his right to challenge both his conviction and his sentence

in any post-conviction proceeding:

            Defendant understands that defendants generally have the
            right collaterally to attack their convictions and sentencing
            by filing post-conviction motions, petitions, or
            independent civil actions. As part of this agreement,
            however, defendant knowingly and voluntarily waives
            that right and agrees not to contest his/her conviction or
            sentence in any post-conviction proceeding, including –
            but not limited to – any proceeding under 28 U.S.C. §
            2255.

(Rule 11 Plea Agreement, E.D. Mich. Case No. 08-cr-20009, ECF No. 40,

PageID.134; first emphasis in original; second and third emphasis added).

      On January 28, 2009, a Judge of this court sentenced Muller to 108 months’

imprisonment for bank robbery and a consecutive term of 60 months’ imprisonment



                                         2
for using, carrying, and brandishing a firearm. (See Judgment, E.D. Mich. Case No.

08-cr-20009, ECF No. 42.)

      In September 2012, Muller filed a petition for a writ of habeas corpus under

Section 2241 in the Middle District of Pennsylvania.1 He raised a single ground for

relief: the sentencing judge erroneously calculated the sentencing guidelines range.

The Pennsylvania district court dismissed the petition because, among other things,

under the terms of Muller’s plea agreement, Muller waived his right to challenge his

sentence in a Section 2241 petition:

             Thus, Petitioner’s plea agreement bars any collateral
             attack on Petitioner’s sentence, as the waiver is “not
             limited to” proceedings under § 2255, but applies to all
             petitions for habeas corpus. This waiver, provided by
             Petitioner, expressly prohibits Petitioner from filing any
             collateral     proceeding       pertaining     to       his
             conviction and sentence.

Muller v. Sauers, 2012 WL 12895897, at *2 (M.D. Pa. Nov. 29, 2012).

      Muller appealed, and the United States Court of Appeals for the Third Circuit

affirmed. See Muller v. Sauers, 523 F. App’x 110 (3d Cir. 2013). Like the district

court, the Third Circuit concluded, among other things, that the waiver provision of

Muller’s plea agreement “foreclose[d] relief” under Section 2241. Id. at 112-13. The




1
  Muller filed the petition in the United States District Court for the Middle District
of Pennsylvania because, at that time, he was incarcerated at a federal facility in that
judicial district.

                                           3
Third Circuit also saw “no indication that the waiver should not be enforced.” Id. at

112 n. 1.

      Six years after losing in the Third Circuit, Muller filed his Section 2241

petition in this action. He filed here because he is now held in custody at FCI Milan,

in this judicial district. Muller again claims that his sentence is invalid as a result of

a sentencing guidelines calculation error – specifically, the purported failure of the

sentencing judge to apply U.S.S.G. Amendment 599. (See Pet., ECF No. 1,

PageID.4.)

      On January 22, 2019, Respondent moved to dismiss the petition on the basis

that the waiver in Muller’s plea agreement precludes him from challenging his

sentence under Section 2241. (See Mot., ECF No. 6.)

      On May 3, 2019, Muller filed a “Traverse” in response to the motion to

dismiss. (See Traverse, ECF No. 8.) In that filing, Muller contends that the waiver

in his plea agreement does not bar his claim for relief here because the waiver covers

only challenges to his “sentence[],” and he is now challenging the legality of his

continued unlawful “detention.” (Id., PageID.26.)

      After reviewing the motion to dismiss and Muller’s Traverse, the Court

ordered Respondent to file a supplemental brief concerning the impact of the waiver

in Muller’s plea agreement, and the Court offered Muller the opportunity to file a




                                            4
reply. (See Order, ECF No. 9.) Respondent filed his supplemental brief on July 10,

2019. (See Respondent’s Supp. Br., ECF No. 10.) Muller did not file a reply.

                                         II

      This Court agrees with the Pennsylvania district court and the Third Circuit

that Muller has waived his right to challenge his guidelines calculation in a Section

2241 petition. The waiver provision of Muller’s plea agreement is broad and

unequivocal: it waives Muller’s right to “contest his … sentence in any post-

conviction proceedings, including – but not limited to – any proceeding under 28

U.S.C. §2255.” (Rule 11 Plea Agreement, E.D. Mich. Case No. 08-cr-20009, ECF

No. 40, PageID.134; emphasis added.) Like the Third Circuit, this Court concludes

that the broad waiver “forecloses” Muller from seeking “relief” from his sentence

under Section 2241. Muller, 523 F. App’x at 112-13.

      Muller’s only response is that the waiver does not apply because he is

challenging the legality of his continued “detention” rather than challenging the

legality of his “sentence.” (Traverse, ECF No. 8, PageID.26.) That is a distinction

without a difference. It is, of course, Muller’s sentence that is responsible for his

continued detention. Thus, Muller’s purported challenge to his detention is actually

a challenge to his sentence – one that he expressly waived. And, like the Third




                                         5
Circuit, this Court sees no reason not to enforce Muller’s waiver.2 Accordingly, the

Court will dismiss Muller’s petition.3




2
 The Third Circuit saw “no merit to Muller’s claim of an error during sentencing,”
Muller, 523 F. App’x at 112 n.1, and Muller has yet to persuade this Court that the
sentencing court committed an error. As the Third Circuit noted, in prior
proceedings in Muller’s underlying criminal case in this Court, two judicial officers
determined that Muller’s sentence was not inconsistent with U.S.S.G. Amendment
599. (See Report and Recommendation, E.D. Mich. Case No. 08-cr-20009, ECF No.
62 at PageID.319-321; Order Adopting Report and Recommendation, ECF No. 63.)
Muller has not shown any error in the prior rejection of his similar arguments under
U.S.S.G. Amendment 599.
3
  Dismissal of Muller’s current habeas petition is also appropriate because a habeas
petitioner may challenge the legality of his sentence under Section 2241 only where
a motion under 28 U.S.C. § 2255 (“Section 2255”) would be “inadequate or
ineffective,” 28 U.S.C. § 2255(e), and Muller has failed to make the required
showing of inadequacy. More specifically, he has failed to show that a motion under
Section 2255 is inadequate or ineffective where, as here, a habeas petitioner has
waived his right to bring such a motion. And there is authority for the proposition
that a waiver of the right to seek post-conviction relief under Section 2255 does not
necessarily render a motion under that provision inadequate or ineffective. See, e.g.,
Rivera v. Warden, 27 F. App’x 511, 515 (6th Cir. 2001); Johnson v. Warden, 551 F.
App’x 489, 491 (11th Cir. 2013); Mabry v. Warden, 639 F. App’x 134, 136 (3d Cir.
2016).

                                          6
                                       III

      Muller’s plea agreement forecloses any collateral attack on his sentence.

Therefore, the Court GRANTS Respondent’s motion to dismiss (ECF No. 6), and it

DISMISSES WITH PREJUDICE Muller’s petition for a writ of habeas corpus

(ECF No. 1).

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: September 9, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 9, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        7
